Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed. Respondent Troy Leslie Daugherty is suspended from the practice of law for one year and until he makes restitution to Morton Community Bank of the remaining loan principal, with all applicable interest, and attorney fees. Suspension effective April 9, 2007. Respondent Troy Leslie Daugherty shall reimburse the Client Protection Program Trust Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.